DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 8/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 6, 8, 10, 11, 14 and 16 have been amended. Claims 2-5, 7, 9, 12, 13 and 15 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 6, 8, 10, 11, 14 and 16 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the objection to the specification moot.  Specifically, the specification has been amended to include the claimed subject matter.  Thus, said objection has been withdrawn.

	Applicant’s amendment renders the objections to claims 6 and 9 moot.  Specifically, the claims have either been amended to remedy the minor informalities or cancelled.  Thus, said objections have been withdrawn.



	Applicant’s amendment renders the rejection of claims 1, 3-11 and 16 under 35 USC 103 over Pan in view of Chirila moot.  Specifically, the references are silent to the newly added limitation in claim 1, “wherein the calcium phosphate of the ionic doped calcium phosphate nanoparticles is selected from the group consisting of: α-tricalcium phosphate, β-tricalcium phosphate, and mixtures thereof”.  Pan teaches the calcium phosphate material, hydroxyapatite; however, Pan is silent to the claimed calcium phosphate materials, α-tricalcium phosphate and β-tricalcium phosphate. Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Pan in view of Taguchi and Chirila (see New Rejections below).

Applicant’s amendment renders the rejection of claim 14 under 35 USC 103 over Pan in view of Chirila and further in view of Llamas moot.  Specifically, the references are silent to the newly added limitation in claim 1, “wherein the calcium phosphate of the ionic doped calcium phosphate nanoparticles is selected from the group consisting of: α-tricalcium phosphate, β-tricalcium phosphate, and mixtures thereof”.  Pan teaches the calcium phosphate material, hydroxyapatite; however, Pan is silent to the claimed calcium phosphate materials, α-tricalcium phosphate and β-tricalcium phosphate. Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Pan in view of Taguchi and Chirila and further in view of Llamas (see New Rejections below).
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the phrase, “the bioactive molecule” in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim because “bioactive molecule” is not recited in parent claim 1.

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
	Applicant states that the claims have been amended to address the rejections (Remarks, page 6).
	In response, it is respectfully submitted that claim 11 refers back to claim 1 which does not recite the limitation “bioactive molecule” and, as such, a lack of antecedent basis remains.  However, claim 10 recites the limitation, “bioactive molecule”.  Thus, in order to overcome this 
	For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

New Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 8, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 103041447A, Apr. 17, 2013, hereafter as “Pan”) in view of Taguchi (US 2016/0008507 A1, Jan. 14, 2016, hereafter as “Taguchi”) and Chirila et al. (“A comparative investigation of Bombyx mori silk fibroin hydrogels generated by chemical and enzymatic cross-liking” International Union of Biochemistry and Molecular Biology, Inc. Volume 64, Number 6, pgs. 771-781, April 2017; hereafter as “Chirila”) as evidenced by the International Organization for Standardization (hereafter as “ISO”, see citation “U” on PTO-892).
The claims are drawn to a composition for use in regenerative medicine and/or tissue engineering, comprising: 12-16 % (w/w) of an enzymatically crosslinked silk fibroin; and a plurality of ionic doped calcium phosphate nanoparticles comprising up to 10 mol.% of ionic dopants, wherein the calcium phosphate of the ionic doped calcium phosphate nanoparticles is selected from the group consisting of: α-tricalcium phosphate, β-tricalcium phosphate, and mixtures thereof, wherein the ion of the ionic doped calcium phosphate nanoparticles is selected from the group consisting of: strontium, zinc, manganese, silicon, magnesium, lithium, gallium, 
Regarding instant claim 1, Pan teaches an injectable silk fibroin bone repair filling sustained release material comprising oligomeric lactic acid grafted strontium-doped hydroxyapatite nanoparticles, a silk fibroin compound and genipin (a crosslinking agent; abstract; pg. 2, last sentence; pg. 3, para. 5).  It is noted that hydroxyapatite is a calcium phosphate material as evidenced by the specification at [0009].  Pan teaches crosslinking the silk fibroin to form a hydrogel (pg. 4, 2nd para.).  Pan also teaches that the molar content of strontium is less than 10% (abstract). Pan further teaches that the mass ratio of the strontium-doped hydroxyapatite to silk fibroin is 1:9 – 9:1 (pg. 3, para. 3) and provides illustrative ratios of 5:1 and 9:1 (Examples 1 and 3).  Converting the ratios to percentages, the broader range translates to a silk fibroin range of 10-90% and the Examples demonstrate about 16.7% and 10% silk fibroin, respectively.  While Pan is silent to the particular percentage range of 12-16% of silk fibroin, Pan teaches a range that encompasses the claimed range as well as particular embodiments that are “merely close” to the end points of the claimed range.  MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  Additionally, MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

prima facie case of obviousness exists.  Further, it would have also been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the silk fibroin range taught in Pan by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Pan teaches that the entire range is suitable for a bone repair composition and it is “[t]he normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05 (II)(A)).
Pan further teaches that the hydroxyapatite (calcium phosphate) nanoparticles are on the nano-scale (pg. 3, para. 5).  While Pan does not explicitly teach the numeric size of the nanoparticles, it is known in the art that the term nanoscale is defined to include lengths of about 1-100 nanometers as evidenced by ISO.  Pan is silent to the particular size range of 10-50 nm.  However, Pan teaches a range that encompasses the claimed range. MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. Additionally, MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Because the claimed range lies inside the range disclosed by the prior art, a prima facie case of obviousness exists.  Further, it would have also been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle size range taught in Pan by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Pan teaches that the 
Pan is silent to the particular calcium phosphate nanoparticles, α-tricalcium phosphate or β-tricalcium phosphate.  Pan is also silent to the alternative ion, zinc.
Taguchi teaches an adhesive bone filling agent comprising a powdered calcium phosphate component (abstract).  Taguchi teaches that said calcium phosphate imparts bone conductivity and osteoinductivity and can be chosen from one or a combination or two or more of α-tricalcium phosphate, α'-tricalcium phosphate, β-tricalcium phosphate, octacalcium phosphate, dicalcium phosphate dibasic, tetracalcium phosphate monoxide, hydroxyapatite, and calcium monohydrogen phosphate ([0084]).  Taguchi also teaches that the calcium phosphate can be doped with a metal element including zinc and strontium in order to promote bone formation by activation of the osteoblast ([0085]).  Taguchi further teaches that the calcium phosphate particles are preferably 10-1000 nm for the purpose of increasing the strength of the final product ([0086]). 
Pan and Taguchi are both drawn to bone filling/repair compositions comprising metal-doped calcium phosphate nanoparticles, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydroxyapatite nanoparticles of Pan with the α- or β-tricalcium phosphate nanoparticles (or mixtures thereof) of Taguchi with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Taguchi effectively teaches that hydroxyapatite, α-tricalcium phosphate, and β-tricalcium phosphate are functional equivalents and substituting equivalents for the same purpose (to impart bone conductivity/inductivity in a bone filling/repair composition) is considered prima facie obvious. (MPEP 2144.06).  It would further have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute or combine strontium with zinc as suggested by Taguchi with a reasonable expectation of success because Taguchi effectively teaches that strontium and zinc are functional equivalents and substituting or combining equivalents for the same purpose (to promote bone formation in a bone filling/repair composition) is considered prima facie obvious. (MPEP 2144.06).  
As discussed above, Pan teaches crosslinked silk fibroin, however Pan is silent to “enzymatically crosslinked silk fibroin”.
Chirila teaches that silk fibroin can be crosslinked via chemical (genipin) or enzymatic crosslinking (horseradish peroxidase and hydrogen peroxide) (title; pg. 774, left col., last para.).  Chirila further teaches that the enzymatic crosslinking method produced silk fibroin hydrogels in a shorter amount of time, with high elasticity, good cytocompatibility, and a high degradation rate with the enhanced possibility to modulate said characteristics (Conclusions at pg. 779).  Chirila further recognizes that silk fibroin hydrogels are good biomaterials for minimally invasive delivery of bioactive agents or an injectable or implantable scaffolds for delivery of cells (Introduction at pg. 771).
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to enzymatically crosslink silk fibroin with a reasonable expectation of success because Chirila teaches that chemical or enzymatic crosslinking is suitable in forming a silk fibroin hydrogel for use as biomaterials.  A skilled artisan would have been motivated to do so because Chirila effectively teaches that the chemical crosslinker, genipin, and the enzymatic crosslinker, horseradish peroxidase/hydrogen peroxide, are suitable for the same purpose.  MPEP 2144.07 states that substituting art recognized equivalents for the same purpose is prima facie 
Regarding instant claim 6, it is noted that said claim is deemed a product-by-process claim due to the limitation, “obtained by an enzymatic reaction with horseradish peroxidase and hydrogen peroxide, calcium peroxide or an oxidizer” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  However, Chirila, as discussed above, teaches the enzymatic crosslinker, horseradish peroxidase and hydrogen peroxide.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to enzymatically crosslink silk fibroin utilizing the particular crosslinker, horseradish peroxidase/hydrogen peroxide with a reasonable expectation of success because Chirila teaches that chemical (genipin) or enzymatic (horseradish peroxidase/hydrogen peroxide) crosslinking is suitable in forming a silk fibroin hydrogel for use as biomaterials.  A skilled artisan would have been motivated to do so because Chirila effectively teaches that the chemical crosslinker, genipin, and the enzymatic crosslinker, horseradish peroxidase/hydrogen peroxide, are suitable for the same purpose.  MPEP 2144.07 states that substituting art recognized equivalents for the same purpose is prima facie obvious.  Furthermore, Chirila teaches that using said horseradish peroxidase/hydrogen peroxide crosslinker has the additional advantages of yielding a shorter gelation time, high elasticity, good cytocompatibility, a high degradation rate, and the enhanced possibility to modulate said characteristics.
claim 8, the claim is being interpreted as the composition of claim 1 comprising up to 20 wt% of the ionic-doped calcium phosphate nanoparticles.  In a particular embodiment, Pan teaches that the strontium-doped hydroxyapatite nanoparticles and silk fibroin are in ratio of 1:9 (Example 2).  Converting the ratio to percentages, the Example demonstrates about 10% strontium-doped hydroxyapatite nanoparticles which falls within the claimed range of up to 20 wt.%. 
Regarding instant claims 10 and 11, Pan teaches that in a preferred embodiment, the bone repair composition further contains a therapeutic drug (i.e., therapeutic agent; see pg. 2, para. 8).  
Regarding instant claim 16, as discussed above, the combined teachings of Pan, Taguchi and Chirila suggest a composition comprising enzymatically crosslinked silk fibroin and a plurality of ionic doped β-tricalcium phosphate nanoparticles. Pan further teaches a method of administering the composition comprising injecting the composition into a bone defect site in the body (pg. 4, para. 5). Pan also states that the composition is for the purpose of tissue engineering and drug delivery (abstract).
Thus, the combined teachings of Pan, Taguchi and Chirila render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered and they are persuasive in part.  As explained above, Pan and Chirila do not teach α-tricalcium phosphate or β-tricalcium phosphate which are now required in independent claim 1.  Thus, the previous rejection has been 
	Applicant argues that Pan does not teach a composition wherein the dopant ion of the calcium phosphate nanoparticles is selected from a list consisting of: strontium, zinc manganese, silicon, magnesium lithium, gallium or mixtures thereof (Remarks, page 7).	
	In response, it is respectfully submitted that the instant claims include a Markush group, that is, a list of alternatives of ions including strontium, zinc, manganese, silicon, etc.  The art need to only teach one of these ions for the limitation to be met.  See MPEP 2173.05(h) for details.  Pan teaches the particular ion, strontium (see rejection above). Thus, Pan meets said limitation.  In addition, Taguchi teaches strontium as well as zinc (and mixtures thereof) (see rejection above).  Thus, the combination of Pan and Taguchi also renders the limitation obvious.  For these reaosns, applicant’s argument in unpersuasive.
	Applicant argues that Pan is silent regarding the amount of the ionic dopants and the size of nanoparticles (Remarks, page 7).
	In response, it respectfully submitted that Pan teaches that the molar content of strontium is less than 10% (abstract). Pan also teaches that the hydroxyapatite (calcium phosphate) nanoparticles are on the nano-scale (pg. 3, para. 5).  While Pan does not explicitly teach the numeric size of the nanoparticles, it is known in the art that the term nanoscale is defined to include lengths of about 1-100 nanometers as evidenced by ISO.  Pan is silent to the particular size range of 10-50 nm.  However, Pan teaches a range that encompasses the claimed range. MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. Additionally, MPEP 2144.05(II)(A) states, 


Because the claimed range lies inside the range disclosed by the prior art, a prima facie case of obviousness exists.  Further, it would have also been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle size range taught in Pan by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Pan teaches that the entire range is suitable for a bone repair composition and it is “[t]he normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05 (II)(A)).  It is further noted that Taguchi teaches nanoparticles and a size range that also encompasses the claimed range (see rejection above).  For these reasons, applicant’s argument is unpersuasive.
	Applicant asserts that the combined features of the composition provide unexpected results for the claimed composition, that is, improved results regarding cell biocompatibility and extracellular matrix production and points to Figures 3, 6 and 7 and [0053] of the instant disclosure to support said assertion (Remarks, pages 8-9).
	In response, it is respectfully submitted that “[t]he evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance’” and that “Applicants have burden of explaining proffered data” (MPEP 716.02(b). Mere conclusions are not sufficient.  It is also submitted that a comparison of the claimed subject matter with the closest prior art is needed to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)). Applicant’s evidence provided does not compare the 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 103041447A, Apr. 17, 2013, hereafter as “Pan”) in view of Taguchi (US 2016/0008507 A1, Jan. 14, 2016, hereafter as “Taguchi”) and Chirila et al. (“A comparative investigation of Bombyx mori silk fibroin hydrogels generated by chemical and enzymatic cross-liking” International Union of Biochemistry and Molecular Biology, Inc. Volume 64, Number 6, pgs. 771-781, April 2017; hereafter as “Chirila”) as evidenced by the International Organization for Standardization (hereafter as “ISO”, see citation “U” on PTO-892), as applied to claim 1 above, and further in view of Llamas et al. (US 2015/0010630 A1, Jan. 8, 2015; hereafter as “Llamas”).
The instant claim is drawn to a scaffold comprising the composition of claim 1, wherein the composition has a porosity between 40-80%, and a pore size between 150-350 µm.
Pan, Taguchi and Chirila teach the elements discussed above.
Pan, Taguchi and Chirila are silent to the claimed porosity (40-80%) and pore sizes (150-350 µm).
Llamas teaches compositions comprising a biomaterial such as a silk fibroin matrix comprising at least one immune cell-modulating agent to modulate the inflammatory and/or regenerative response in order to optimize the repair and/or regeneration of tissue (Abstract).  Llamas teaches that optimization of a host response to a biomaterial, e.g., used as a tissue engineering scaffold, is important for promoting tissue regeneration and/or wound healing ([0003]).  Llamas teaches the particular tissue, bone ([0115]).  Llamas teaches that the silk 
All of the references are drawn to compositions for the purpose of tissue (bone) engineering/repair, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include pores and further optimize the amount and sizes of said pores in the composition of Pan/Taguchi/Chirila by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Llamas teaches that the porosity and/or pore size of the silk fibroin-based matrices can be optimized based on the desired degradation rate or volume retention rate of the silk fibroin-based matrices, release profiles of an active agent from the silk fibroin-based matrices, and/or the structural morphology of the tissue to be repaired or 
Thus, the combined teachings of Pan, Taguchi, Chirila and Llamas render the instant claim prima facie obvious. 

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered and they are persuasive in part.  As explained above, Pan, Chirila and Llamas do not teach α-tricalcium phosphate or β-tricalcium phosphate which are now required in claim 14.  Thus, the previous rejection has been replaced with a new 103 rejection over Pan, Taguchi, Chirila and Llamas.  Applicant’s remaining arguments are the same arguments as discussed above and for these same reasons as stated above, are unpersuasive.
	
Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617